PER CURIAM:
Lyndell Thomas, a federal prisoner, appeals the district court’s order denying relief on his petition filed under 28 U.S.C. § 2241 (2000). We have reviewed the record and find no reversible error. Accord*509ingly, we affirm for the reasons stated by the district court. See Thomas v. Winkler, No. CA-04-1003-FL-5 (E.D.N.C. Apr. 13, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED